PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,303
Filing Date: 19 Mar 2018
Appellant(s): Kuiper, Pieter



__________________
Brian D Kaul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 27, 2021The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 5-12, 14, and 19—21 are rejected under 35 U.S.C. 112(a).
Claims 1-2, 5-12, 14, and 19—21 are rejected under 35 U.S.C. 112(b).
Claims 1-2, 5-12, 14, and 19—21 are rejected under 35 U.S.C. 102(a)(2) or 103.
 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
NEW GROUNDS OF REJECTION
NONE.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(2) Response to Argument
	Appellant argues that the disclosure provides sufficient details to suggest to one of ordinary skill in the art the determination of movement or potential movement by the placing of two sensors. It should be noted that the types of sensors are not claimed in the alternative which is an indication of the breath of the claims.  The claims also recites pH, conductivity, water temperature etc. while the specification lacks details as to how these parameters affect movement. While the cited portions of the specification refers to water pressure and position, 
	Appellant defines the level of skill in the art as various engineers, computer programmer, etc. And further argues it is not necessary to provide specific parameters to detect the changed conditions since that would depend on the particular region being monitored.  In other words, the experts can figure it out.  While it is recognized that appellant does not have to disclose a road map for every situation, it is also recognized that appellant must at least disclose the preferred embodiment and a general road map commensurate with the scope of the claims.  The admission that the disclosure lacks such minimal details is evidence of the lack of possession. Merely recognizing that parameters change over time and the use of sensor to measure parameters does not constitute a patentable invention. An invention requires a reduction to practice or a constructive reduction that is evidenced by the disclosure.  Otherwise, what is merely disclosed in an idea, and not a patentable invention for which protection is sought.

	In most modern inventions, the invention lies in the algorithms and less on the conventional hardware (i.e. sensors and generic processors). Thus, the particular software is critical to the invention since it defines the inventive concept for which protection is sought. Thus the MPEP recognizes that the sufficiency of the disclosure is made by an inquiry into the sufficiency of the hardware and disclosed software due to their interrelationship and interdependence.  Otherwise, a disclosure may merely recite desired functionality without the details necessary to practice the invention.  Examples include self-driving cars and earthquake detectors.  It is not sufficient to patent a self-driving car by reciting sensors and having a processor to cause the car to avoid obstacles.  The same can be true of a system that predicts 
MPEP 2161.01(I) states: Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.



With Respect to the Art Rejection
	Appellant argues that the cited art fails to disclose all of the claimed elements.  In particular, appellant argues that patentable weight is not given to the preamble. It is often stated that for a preamble to be given patentable weight, the body must breathe life into the preamble.  Otherwise, the preamble is merely reciting intended or suggested use and a claimed invention is not limited to a particular use. Appellant has not pointed out any particular language to support his assertion that the claimed invention is limited to a mine.  There is nothing in the body of the claim that would limit the apparatus to a mine environment.  Thus, the invention would be useable in any location where ground movement or potential movement detection is desired and the reference to a mine is merely an intended use.  Further, the Examiner has stated that even if the claim is limited to a mine, the applied reference at least suggest/makes obvious that the disclosed invention in Cho would be suitable for a mine.
the geological region is about a mine or other potentially geologically unstable area.” Emphasis added.  This is an admission that the disclosed method and structure, while usable in a mine, is not so limiting. Page 10 refers to a device for monitoring a geological region or a structure which also implies that the device is not limited to a mine.  It should be noted that there is no teaching as to how such a device may be modified for specific use limited to a mine.  The lack of such details implies that the device is not limited to mine use and/or the specification lacks sufficient details to show appellant has possession of the invention with respect to a mine or any other use.
 Further, while Cho does not explicitly refer to a mine, the device is explicitly taught as measuring ground displacement which includes but is not limited to landslide, mudslide, avalanche, stream flow and other geo-displacement. Therefore, it suggests to one of ordinary skill in the art various uses including a mine because one of ordinary skill would recognized that ground displacement is a particular danger within mines.  The broad disclosure of the various uses in Cho is not intended to be limiting and certainly is not a teaching away from a mine environment as alleged by appellant. 
	Appellant also argues that it would not be obvious to bury the device.  It is noted that this limitation is only found in one dependent method claim. According to appellant’s reasoning, since Cho fails to teach burial of the device the reference teaches away from the concept.  Appellant also reasons that the flexible pole structure would become inoperable if buried.  The Examiner disagrees with this characterization of the device in Cho.  The device does not have to 
	Another way of looking at burial is placement of the device in a mine or cave.  In such an application, the device in Cho may be placed on an underground surface, and thus, considered to be buried.  Such a “burial” would allow free motion of the pole in Cho and it would remain 
	Since the claimed device includes a radio transmitter, the burial of the device would affect the operability of the device since the transmission of wireless signals would be affected if the device is buried in the ground. Thus, if appellant requires the device to be entirely buried (covered by earth), the claimed device would become inoperative since communication would also not be possible.
	Appellant argues that one alternative to claim 1 requires the sensor to measure ground water pressure.  It is noted that since the claim is written in the alternative, this sensor is not required and the claim may be anticipated by a reference that does not teach the sensor. Thus, this limitation cannot be a patentable distinction. The device in Cho is disclosed as capable of measuring water pressure.  Figure 9 shows that the device may be suspended from a bridge to measure pressure due to the force exerted on the sensors. Appellant argues that this does not teach a water pressure sensor.  Pressure is defined as force/area.  Thus, when force is exerted on the sensor in the form of moving or stationary water, the sensor is able to detect pressure by measuring the force on the sensor. It can also be measured indirectly by the deflection of the pole which would affect the inclinometer. Thus, reference to speed is irrelevant. 
	With respect to the other recited sensors, since they are recited in the alternative, it is not necessary for a reference to teach all of the recited sensors since an infringing device does not require all recited sensors. A subset is sufficient to anticipate the claims.

	Appellant’s also argues that Cho is not considered analogous art.  Cho satisfies both of these tests.  Both Cho and appellant’s invention is for detecting ground movement.  Thus, they are in the same field of endeavor.  The differences in alleged sensitivity make no difference.  Appellant has not shown how the invention in Cho would be unsuitable for the disclosed purpose.  Both inventions are comprised of sensors pertaining to ground movement, a transmitter, a power source, a housing, and a processor with corresponding software.  While some embodiments in Cho includes a pole that serves as an amplifying mechanism, there are other embodiments that work equally well without the pole amplifier. While appellant’s housing integrates the sensory elements with the other elements, Cho has chosen to keep its sensor(s) separate.  The courts have held that the integration of parts is considered to be obvious. 
	With respect to the second test pertaining to the problem solved, both inventions detect the movement of the ground for the purpose of determining displacement and the determination of future displacement.  Appellant argues that his invention may detect minor changes instead of a landslide.  The sensors in Cho include inclinometers and gyroscopes.  These types of sensors do not require a large movement.  An inclinometer or gyroscope can detect small changes in a reference datum that may be caused merely by the expansion of the ground beneath the sensor. 
	With respect to claim 7, the Examiner has already discussed how water pressure may be sensed in Cho by the deflection of the pole which requires a force, and a force is related to pressure.  Figure 1 and paragraph 12 teach an accelerometer. The disclosed gyroscope is an inertial measurement unit.
	With respect to claim 15, appellant is misreading the Cho reference.  The purpose of Cho is to detect ground displacement.  Such displacement requires a moveable ground region. Figure 14 of Cho shows the placement of multiple sensory unit into such a region.
	With respect to claim 16, as discussed above, burial may be partial burial or even total burial.  The inclinometer may be buried and still be effective and burial may be placing the device into a cave or mine type structure that is underground.
	With respect to claim 22, the displacement of ground can occur anywhere.  This would include a mine where the mining operation is likely to cause further displacement.  Thus, a POSITA would recognize from the teachings in Cho that it would have been obvious to dispose the device in a ground since such locations have frequent displacement that of interest to protect lives and structures.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Albert K Wong/
Albert K Wong

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689 

/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                                                                                                                                                                                                                               


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.